DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.

Previous Rejections
Applicants' arguments, filed 07 April 2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (US Patent Application Publication 2015/0283041).
Benn et al. discloses compositions useful for relaxing or straightening hair which comprise a starch and an acrylic polymer (abstract).  Examples disclosed in table 1 are aqueous, and have 3.05 or 10 wt% corn starch and 1.00 wt% of an acrylates crosspolymer (which reads upon the acrylates copolymer instantly recited).  The ratios in the examples are thus 1:3.05 or 1:10, which does not read upon the ratio in the instant claims. However, the amount of the two ingredients can be more broadly within the ranges of 1 to 12 wt% for the starch and from 0.5 to 5 wt% for the acrylic polymer (claim 1), and these ranges provide for an overlapping range of ratios with the ratio instantly recited. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
	Instant claim 1 also recites three properties for the composition (have a Young’s modulus above 150 MPa; an elongation at break of from about 15% to about 300%; and a moisture uptake of less than 10%). Benn et al. is silent as to these features. However, the mixture of polymers disclosed by Benn et al. would provide for such properties. The instant specification states that the non-polyurethane polymers provide for such performance and properties (paragraphs [25-29]), and the ratio is what is important. And as shown in the specification, (example 1) the ratio as claimed and as present in the examples of Benn et al. meet these requirements.  No other features are stated as needed beyond the ratio of these polymers in the examples, and thus as Benn et al. has the same ingredients in the ratios taught, the compositions disclosed by Benn et al. would have the same properties.

Response to Arguments
The Applicant argues that the rejection over Benn et al. is not proper. The Applicant states that Benn et al. is directed to compositions which require eight different ingredients, and only two of these overlap the pending claims. One of ordinary skill would not have been motivated to ignore these other six ingredients and expect to arrive at a hair styling composition still capable of retaining curl shape. And there would not have been a reasonable expectation of success developing cosmetic compositions which do not require these ingredients.
The Applicant also states that the use of the specification to show the ratio of the corn starch and acrylates copolymer is important was not proper, as it is hindsight reasoning. And there is no evidence to suggest that one of ordinary skill in the art would expect the properties claimed based on the ratio of these ingredients.
 The Examiner acknowledges the arguments presented, but does not consider them persuasive. The claims recite “comprising” language. So even though there are other ingredients in the disclosure of Benn et al. which are not explicitly recited by the instant claims, since these are also not excluded the compositions taught read upon and lie within the scope of the instant claims. And thus, the rejection is considered proper. The rejection does not require an analysis of whether or not a composition with just two ingredients would work on hair, as this is neither what is claimed nor is what the rejection rationale based on.
Further, there is no support for just these two ingredients to perform at styling hair, as at least water and/or ethanol was also used in the examples in the specification (example 1). Also,  other ingredients may have been used, but it is unclear what was evaluated in the instant specification as the examples prepared were not disclosed (just the ratio of the two ingredients, not even their weight percentages).
As for the arguments relating to the properties in the claims and hindsight reasoning, the Examiner is not persuaded. The rejection rationale does not rely on the specification to put together the ingredients present. Rather, the properties are being discussed as an inherent feature of the disclosed cosmetic compositions of Benn et al. And inherent features need not be recognized at the time of the invention. See MPEP 2112.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699